DISMISS and Opinion Filed April 22, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00112-CV

                              LEASHA HARDIN, Appellant
                                       V.
                            TREYMORE EASTFIELD, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-07031-A

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends this

appeal from a forcible detainer action should be dismissed because he is now in possession of the

property. We note that the trial court awarded appellee unpaid rent and attorney’s fees in

addition to possession of the property. Issues on appeal not dependent on the trial court’s

possession determination are reviewable on appeal. See Rice v. Pinney, 51 S.W.3d 705, 707-08

(Tex. App.—Dallas 2001, no pet.).

       Nevertheless, in a postcard notice dated April 10, 2014, the Court notified appellant that

her brief was past due. We instructed appellant to file, within ten days, her brief along with an

extension motion. We cautioned appellant that failure to file a brief and an extension motion

within the time requested will result in dismissal of her appeal without further notice. As of
today’s date, appellant has not filed a brief. Accordingly, we dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1). We deny as moot appellee’s motion to dismiss the

appeal.




140112F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LEASHA HARDIN, Appellant                           On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas.
No. 05-14-00112-CV        V.                       Trial Court Cause No. CC-13-07031-A.
                                                   Opinion delivered by Chief Justice Wright.
TREYMORE EASTFIELD, Appellee                       Justices Lang-Miers and Brown,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, TREYMORE EASTFIELD, recover his costs of this
appeal from appellant, LEASHA HARDIN.


Judgment entered April 22, 2014




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–